An unpub|ishelH order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

ERlo ToDD DoUGLAs, N@. @2529
Appellant,

VS' F L § D
TAMMY DoUGLAs, l 1
Respondent. APR 2 9 2013

 

ORDER DISMISSING APPEAL

Appellant seeks to challenge a district court order denying a
motion to disqualify the Honorable Bill Henderson, District Court Juolge.
As no statute or court rule authorizes an appeal from the challenged order,
it is not substantively appealable. See NRAP 3A(b) (listing orders and
judgments from which an appeal may be taken); see also Taylor Constr.
Co. 1). Hilton Hotels Corp., 100 Nev. 207, 209, 678 P.Zd 1152, 1153 (1984).
As we lack jurisdiction to consider this appeal, we

ORDER this appeal DISl\/[ISSED.

 

Saitta

cc: Hon. Jennifer P. Togliatti, District Judge
Eric Todd Douglas »

SuFREME CouRT Tammy Douglas
°F Eighth District Court Clerk

NEvADA

 

(o) 1947A ‘"'